                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 SANDRA JONES,                                   )
                                                 )
                        Plaintiff,               )
                                                 )
                v.                               )   C.A. No. 17-882 (MN) (SRF)
                                                 )
 NANCY A. BERRYHILL, Acting                      )
 Commissioner of Social Security,                )
                                                 )
                        Defendant.               )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, on February 6, 2019, Magistrate Judge Fallon issued a Report and

Recommendation (D.I. 21) in this action, which recommended that the Court grant-in-part and

deny-in-part both Plaintiff’s Motion for Summary Judgment (D.I. 13) and the Commissioner’s

Cross-Motion for Summary Judgment (D.I. 17) and remand this case for further administrative

proceedings; and

               WHEREAS, no party filed objections to the Report and Recommendation pursuant

to 72(b)(2) of the Federal Rules of Civil Procedure in the prescribed period, and the Court finding

no clear error on the face of the record.

               THEREFORE, IT IS HEREBY ORDERED this 21st day of February 2019 that the

Report and Recommendation is ADOPTED. Plaintiff’s Motion for Summary Judgment (D.I. 13)

is GRANTED-IN-PART and DENIED-IN-PART and the Commissioner’s Cross-Motion for

Summary Judgment (D.I. 17) is GRANTED-IN-PART and DENIED-IN-PART.

               IT IS HEREBY FURTHER ORDERED that this matter is remanded for further

administrative proceedings to identify and resolve any conflicts between the occupational evidence

provided by the vocational expert and the information in the Dictionary of Occupational Titles
regarding the frequent or constant fingering requirement for Plaintiff’s past relevant work as a

phlebotomist.

                IT IS FINALLY ORDERED that the Clerk of Court is directed to CLOSE this case.




                                                   The Honorable Maryellen Noreika
                                                   United States District Court Judge




                                               2
